Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The submission identified in the request has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21, 28, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (AAPA) in view of US 20190005470 (Uhr) further in view of US 20180159941 (Brandstätter), US 20050138362 (Kelly), WO 2005006649 (Vu), and US  20140337478 (Altmaier).
Regarding claim 21, AAPA teaches or suggests a computer-implemented method comprising: a first blockchain node in a consensus network, wherein the consensus network further comprises a plurality of additional blockchain nodes (Spec. ¶¶ 3-6).
AAPA does not expressly disclose the first blockchain node comprising a first plurality of servers and each blockchain node of the plurality of additional blockchain nodes comprises a corresponding plurality of servers.
Uhr teaches or suggests each blockchain node of a network comprising a corresponding plurality of servers, wherein the plurality of servers share a node identity by being included in the same node (¶ 77 nodes include servers).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine AAPA’s blockchain nodes and Uhr’s servers to implement a first plurality of servers for the first blockchain node in the consensus network, wherein each blockchain node of the plurality of additional blockchain nodes comprises a corresponding plurality of servers, wherein the plurality of servers share a node identity by being included in the same node.  A reason to so would have been to increase available processing resources.
AAPA does not expressly disclose obtaining, by a registration center, addresses of the first plurality of servers of the first blockchain node in the consensus network; and sending, by the registration center, the addresses of the first plurality of servers to each blockchain node of the plurality of additional blockchain nodes.
Brandstätter teaches or suggests obtaining, by a registration center, addresses of a first plurality of servers of a first node in a network (¶ 43); and sending, by the registration center, the addresses of the first plurality of servers to each node of a plurality of additional blockchain nodes (¶¶ 43, 45).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine AAPA’s blockchain nodes, Uhr’s servers, and Brandstätter address management for obtaining, by a registration center, addresses of the first plurality of servers of the first blockchain node in the consensus network; and sending, by the registration center, the addresses of the first plurality of servers to each blockchain node of the plurality of additional blockchain nodes.  A reason to do so would have been to ensure that a client is connected to an appropriate cluster server leading to optimized performance conditions under data transmission and data processing aspects.  
AAPA does not expressly disclose the first plurality of servers share an asymmetric private key.
Kelly teaches or suggests a first plurality of servers share an asymmetric private key (¶ 44, cl. 36).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine AAPA’s blockchain nodes, Uhr’s servers, Brandstätter address management, and Kelly’s key so the first plurality of servers share an asymmetric private key.  A reason to do so would have been to improve security.
AAPA does not expressly disclose but Vu teaches or suggests a first plurality of servers share a point-to-point routing table (abs., claim 11 common routing table).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine AAPA’s blockchain nodes, Uhr’s servers, Brandstätter address management, Kelly’s key, and Vu’s table so the first plurality of servers share a point-to-point routing table.  A reason to do so would have been to improve routing.
AAPA does not expressly disclose sending, by the registration center, the addresses of the first plurality of servers to a client for storage.  
Altmaier teaches or suggests sending, by a registration center, addresses of a first plurality of servers to a client for storage (¶ 37).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine AAPA’s blockchain nodes, Uhr’s servers, Brandstätter address management, Kelly’s key, Vu’s table, and Altmaier’s sending for sending, by the registration center, the addresses of the first plurality of servers to a client for storage.  A reason to do so would have been to improve peer-to-peer network communications.  
Regarding claims 28 and 35, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis, and further comprises one or more computers (Spec. ¶ 3); one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform the aforementioned operations (Altmaier ¶ 8-9).  The teachings and suggestions of the references would have been combined to allow the system to be reprogrammed.

Claims 22, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (AAPA) in view of US 20190005470 (Uhr) further in view of US 20180159941 (Brandstätter), US 20050138362 (Kelly), WO 2005006649 (Vu), US  20140337478 (Altmaier), and US 20190349295 (Huang).
AAPA does not expressly disclose obtaining the addresses comprises: receiving, from a first server of the first plurality of servers, a notification indicating that the first server is online; and obtaining, from the first server, an address of the first server.
Huang teaches or suggests obtaining addresses comprises: receiving, from a first server, a notification indicating that the first server is online; and obtaining, from the first server, an address of the first server (¶ 29).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine AAPA’s blockchain nodes, Uhr’s servers, Brandstätter address management, Kelly’s key, Vu’s table, Altmaier’s sending, and Huang’s notification so obtaining addresses comprises: receiving, from a first server, a notification indicating that the first server is online; and obtaining, from the first server, an address of the first server.  A reason to do so would have been to add a new server to the network.  

Claims 23, 25, 30, 32, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (AAPA) in view of US 20190005470 (Uhr) further in view of US 20180159941 (Brandstätter), US 20050138362 (Kelly), WO 2005006649 (Vu), US  20140337478 (Altmaier) and US 20150271008 (Jain). 
Regarding claims 23, 30,and 37, AAPA does not expressly disclose sending a heartbeat detection message to a first server of the first plurality of servers.
Jain teaches or suggests sending a heartbeat detection message to a first server of a first plurality of servers (para. 29).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine AAPA’s blockchain nodes, Uhr’s servers, Brandstätter address management, Kelly’s key, Vu’s table, Altmaier’s sending, and Jain’s heartbeat for sending a heartbeat detection message to a first server of the first plurality of servers.  A reason to do so would have been to ensure the server is available.
Regarding claims 25, 32, and 39, the latter combination teaches or suggests in response to determining that a response message to the heartbeat detection message is returned by the first server in a predetermined time period, determining that the first server is online; and continuing to manage an address of the first server.  (Jain para. 29).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claims 23, 30,and 37.

Claims 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (AAPA) in view of US 20190005470 (Uhr) further in view of US 20180159941 (Brandstätter), US 20050138362 (Kelly), WO 2005006649 (Vu), US 20140337478 (Altmaier), US 20150271008 (Jain), US 9032240 (Reddy), and US 20100030839 (Ceragoli).
AAPA does not expressly disclose in response to determining that a response message to the heartbeat detection message is not returned by the first server in a predetermined time period, determining that the first server is offline; and instructing the client and each blockchain node of the plurality of additional blockchain nodes to delete an address of the first server.
Jain teaches or suggests determining that a response message to the heartbeat detection message is not returned by the first server in a predetermined time period (para. 29).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claims 23, 30,and 37.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine AAPA’s blockchain nodes, Uhr’s servers, Brandstätter address management, Kelly’s key, Vu’s table, Altmaier’s sending, and Jain’s heartbeat for determining that a response message to the heartbeat detection message is not returned by the first server in a predetermined time period.  A reason to do so would have been to ensure the server is available.
Reddy teaches or suggests in response to determining that a first server is offline instructing a client to delete an address of the first server (4:64-5:4).  
Ceragoli discloses teaches or suggests in response to determining that a first server is offline instructing each node od the plurality of additional nodes to delete an address of the first server (¶ 55).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine AAPA’s blockchain nodes, Uhr’s servers, Brandstätter address management, Kelly’s key, Altmaier’s sending, and Reddy’s and Ceragoli’s deleting for in response to determining that a response message to the heartbeat detection message is not returned by the first server in a predetermined time period, determining that the first server is offline; and instructing the client and each blockchain node of the plurality of additional blockchain nodes to delete an address of the first server.  A reason to do so would have been to avoid trying to access faulty servers.

Claims 26, 27, 30, 33, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (AAPA) in view of US 20190005470 (Uhr) further in view of US 20180159941 (Brandstätter), US 20050138362 (Kelly), WO 2005006649 (Vu), US 20140337478 (Altmaier), and US 8843630 (Thomas).
Regarding claims 26, 33, and 40, AAPA does not expressly disclose sending the addresses comprises: receiving, from the client, an address acquisition query message; and in response to the address acquisition query message, sending the addresses of the first plurality of servers to the client, wherein an address is selected from the addresses of the first plurality of servers to send a service request to the first blockchain node.
Thomas teaches or suggests sending addresses comprises: receiving, from a client, an address acquisition query message; and in response to the address acquisition query message, sending the addresses of a first plurality of servers to the client, wherein an address is selected from the addresses of the first plurality of servers to send a service request to a first node (5:22-45, 8:42-43).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine AAPA’s blockchain nodes, Uhr’s servers, Brandstätter address management, Kelly’s key, Vu’s table, Altmaier’s sending, and Thomas’ message sending the addresses comprises: receiving, from the client, an address acquisition query message; and in response to the address acquisition query message, sending the addresses of the first plurality of servers to the client, wherein an address is selected from the addresses of the first plurality of servers to send a service request to the first blockchain node.  A reason to do so would have been to maintain a minimum number of serves for which to query.  
Regarding claims 27 and 34, the latter combination teaches or suggests in response to the address acquisition query message, sending load statuses of the first plurality of servers to the client (Thomas 3:15-20), wherein the address is selected based on a load balancing algorithm and the load statuses (Thomas 5:38-45, 8:37-40).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claims 26, 33, and 40.

Response to Arguments
The arguments have been fully considered.  The applicant argues that Kelly still has not been shown to disclose that the first plurality of servers share "a point-to-point routing table" or "a node identity."  AAPA, Uhr, Brandstatter, and Altmaier have not been shown to remedy the identified deficiencies of Kelly.”  (Resp. 9.)  Vu has been added to the combination, however; and the resulting combination suggests the features as aforementioned.  

Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, Johnson teaches or suggests selecting a first address from addresses of a corresponding plurality of servers and sending a service request to the first address (2:32-40).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448